DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Claims 1, 4, 8, 13 are amended.
Claims 2, 9, 11-12, 14 are cancelled.
Claim 16 is newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US Pat 5,793,343) in view of Ma et al (US Pub 2015/0130896).

With respect to claim 1, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: a plurality of display elements respectively corresponding to a plurality of pixels, (fig. 3; discloses each module 12 comprises plurality of display elements 100) and each display element comprising: first and second sub-elements both corresponding to a pixel and having different display properties; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off); the first sub-element able to completely render the pixel independently of the second sub-element regardless of a color value of the pixel and the second sub-element able to completely render the pixel independent of the first sub-element regardless of the color value of the pixel (col 5; lines 24-29’ discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; which means the non-reflective side is capable of displaying black color independent on reflective side and the reflective side is capable of displaying a specific color (i.e white or any other color) independent of non-reflective side);
Hart doesn’t expressly disclose a screen; and each display element facing the screen;
In the same field of endeavor, Ma discloses a reflective display comprising plurality of reflective elements (par 0041); Ma discloses a screen and each display element facing the screen; (fig. 1; substrate 103; par 0041; discloses the reflective display device 100 illustrated in FIG. 1 includes a plurality of reflective display pixels 101 disposed rearward of a substrate 103);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to dispose the plurality of display elements rearward of a substrate as disclosed by Ma in order to protect the plurality of display elements from external hazards and further provide a supporting element to the display device.

With respect to claim 3, Hart as modified by Ma further discloses wherein the rotatable component is rotatable about an axis parallel to the screen of the electronic display (Hart; fig. 6; discloses the bracket 113 attached to the rotatable shaft 117 is parallel to the printed circuit board 103 and rotates about an axis that is parallel to the printed circuit board 103).

With respect to claim 6, Hart as modified by Ma further discloses wherein the first sub-element is angularly displaced with respect to the second sub-element with respect to an axis about which the rotatable component is to rotate (Hart; fig. 6; discloses the reflective side 109 and non-reflecting side 111 are disposed opposite to each other; col 5; lines 34-36; discloses The disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111).

With respect to claim 7, Hart as modified by Ma further discloses wherein the first sub-element is positioned diametrically opposite to the second sub-element on the rotatable component (Hart; fig. 6; discloses the reflective side 109 and non-reflecting side 111 are disposed opposite to each other).




Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US Pat 5,793,343) in view of Ma et al (US Pub 2015/0130896) and Lai et al (US Pub 2013/0328754).

With respect to claim 5, Hart as modified by Ma don’t expressly disclose wherein the rotatable component is coupled to a microelectromechanical-based drive;
In the same field of endeavor, Lai discloses a display device capable of adjusting an illumination brightness of the display device according to a position of the viewer’s line of sight (par 0002); wherein Lai discloses the rotatable component is coupled to a microelectromechanical-based drive; (par 0019; discloses micro reflection unit 70 changes the directions of the transmissions of light emitted by the LEDs 51. The micro reflection unit 70 includes a plurality of micro-electro-mechanical system (MEMS) mirrors 71 and a MEMS integrated chip 73);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart as modified by Ma to use the microelectromechanical-based drive system to rotate the display elements based on the located of the user as disclosed by Lai in order to precisely control each of the display elements to reflect the light towards user properly such that image is displayed with improved brightness based on the viewing location of the user.

Allowable Subject Matter
Claims 4, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 13 are allowed.
With respect to claim 8, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: an array of display elements respectively corresponding to a plurality of pixels extending parallel (fig. 3; discloses each module 12 comprises plurality of display elements 100 arranged in a matrix) and each display element comprising: first and second sub-elements both corresponding to a pixel and having different display properties; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off); a display mode engine in communication with the rotatable component of each display element, wherein the display mode engine is to: generate control instructions, which when executed affect rotation of the rotatable component to position the one of the first and second sub-elements of each display element to face the screen based on  the display attribute of the visual content of the pixel to be rendered on the screen;( col 6; lines 22-41; discloses  Control of the disk display unit 100 is accomplished via the display controller 14 by pulling the either the SET control line 60 or the RESET control line 64 to ground and pulsing the COMMON control line 62 with a +28 V., 1.5 millisecond pulse. A pulse from the COMMON control line 62, when the SET control line 60 is grounded, causes a first polarity current to flow through diode 200 and the one coil of the electromagnet 206 thereby flipping the disk 106 into position with its reflecting side up. A pulse from the COMMON control line 62, when the RESET control line 64 is grounded, causes a second polarity current to flow in the opposite direction through the other coil and diode 204 thereby flipping the disk 106 to display its non-reflecting side);
However Hart alone or in combination with other prior art of record fails to disclose wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a refresh rate of a visual content of the pixel to be rendered on the screen, such that the first sub-element is rotated to face the screen if the pixel is to be displayed at a high refresh rate and the second sub-element is rotated to face the screen if the pixel is to be displayed at a low refresh rate and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 8 is allowed.
	Claim 10 is allowed for being directly or indirectly dependent on allowed independent claim 8.
	With respect to claim 13, Hart discloses an electronic display (fig. 1; display apparatus 10) comprising: a plurality of display elements respectively corresponding to a plurality of pixels, (fig. 3; discloses each module 12 comprises plurality of display elements 100) and each display element comprising: first and second sub-elements both corresponding to a pixel; the first sub-element being a viewing sub-element and the second sub-element being a privacy viewing sub- element; (col 5; lines 24-30; discloses disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111; i.e reflective side interpreted to be viewing sub-element and non-reflective side interpreted to be privacy sub-element) and a rotatable component on which the first and second sub-elements are disposed, (fig. 5; bracket 113; col 5; lines 29-33; discloses the disk 107 of the disk display unit 100 is rotatably supported by a rectangular U-shaped bracket 113 secured to the disk on its non-reflective side 111) wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a display attribute of a visual content of the pixel to be rendered on the screen, the one of the first and second sub-elements facing the screen rendering the pixel of the visual content (col 5; lines 24-33; discloses the disk display element 100 has a disk 107 with a colored light reflective side 109 and a black or non-reflective side 111 which can be rotated approximately 180 degrees to one of two positions so that either the colored side faces outwardly and is exposed to ambient light or the nonreflective side faces outwardly when the position is reversed; col 1; lines 13-18; discloses Each of the display elements of each of the modules is uniquely addressable by a display control 14 which can then display characters or graphic information by selectively controlling each display element in either array to be either on or off);
	However Hart alone or in combination with other prior art of record fails to disclose wherein the rotatable component is to rotate to position one of the first and second sub-elements to face the screen based on a viewing angle of a visual content of the pixel to be rendered on the screen, such that the first sub-element is rotated to face the screen if the pixel is to be displayed with a wide viewing angle and the second sub-element is rotated to face the screen if the pixel is to be displayed with a narrow viewing angle and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hart to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 13 is allowed.

Claim 15 is allowed for being directly or indirectly dependent on allowed independent claim 13.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been fully considered however they are not persuasive and do not the application in condition for allowance.
With respect to claim 1, applicant’s representative argued that Hart fails to disclose the first sub-element able to completely render the pixel independently of the second sub-element regardless of a color value of the pixel and the second sub-element able to completely render the pixel independent of the first sub-element regardless of the color value of the pixel;
However examiner respectfully disagrees because the above mentioned claim limitation is broad allows one to interpret the claim differently; Hart discloses a reflective side that can display a white color and the white color is displayed independently without the need of non-reflective side; similarly the non-reflective side display black color and the black color is displayed independently without the need of reflective side; Therefore broad reasonable interpretation of claim limitation still reads on the disclosure of the cited reference and the rejection is maintained. 

Conclusion
                                                                                                                                                                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/21/2022